September 8, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 7, the language “at least one accessory retentions arms” is unclear and confusing language.  It appears the word “arms” should be - - arm - - since the limitation begins with “at least one”.  On line 8, “the accessory retention arms” is also unclear and confusing language for the same reason.  The word “arms” on line 8 should also be changed to - - arm - -.  Also, on line 7, “the bottom” lacks antecedent basis.
In claim 6, “the image of the object” lacks antecedent basis.  Also, the Claim 6 reads like a method of use claim .
In claim 7, “the accessory retention arms” lacks antecedent basis since Applicant has only defined “at least one accessory retention arms” in claim 1.
In claim 9, “the left table and right table” lack antecedent basis.  .  Applicant does not define the “the left table and right table” until claim 7.  Should Claim 9 depend from any one of the claims 7-8?
In claim 10, line 7, the language “at least one accessory retentions arms” is unclear and confusing language.  It appears the word “arms” should be - - arm - - since the limitation begins with “at least one”.  On line 8, “the accessory retention arms” is also unclear and confusing language for the same reason.  The word “arms” on line 8 should also be changed to - - arm - -.  Also, on line 7, “the bottom” lacks antecedent basis.  On line 15, “the image of the object” lacks antecedent basis. On line 16, “the chroma range” lacks antecedent basis. On line 17, “the captured image” lacks antecedent basis 
In claim 11,  “the retention arms” lacks antecedent basis since Applicant has only defined “at least one accessory retention arms” in claim 1.
In claim 12,  “the retention arms” lacks antecedent basis since Applicant has only defined “at least one accessory retention arms” in claim 1.
In claim 13, line 1, the word “:being” should be  - - is - -.
In claim 14, line 1, the word “:being” should be  - - is - -. On lines 1-2,  “the retention arms” lacks antecedent basis since Applicant has only defined “at least one accessory retention arms” in claim 1.
In claim 20, line “the capture videos” lack antecedent basis.
The aforementioned problems render the claims vague and indefinite.  Clarification and/or correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Boenigk et al (U.S. Patent No. 8,955,905 B2) in view of Czumaj-Bront (U.S. Patent No. 9,986,837 B2).

    PNG
    media_image1.png
    273
    394
    media_image1.png
    Greyscale

Boenigk et al teach the structure substantially as claimed including a chair for broadcasting or video conference, the chair comprising: a sitting portion 20 and a backrest portion (see annotated Fig. 4 above), the chair being sized and dimensioned to provide support for an object; and at least one accessory retention arm 200 being fixed under the bottom of the sitting portion of the chair, the accessory retention arms comprising sidewalls that form a cavity 370, the cavity being sized and dimensioned to retain at least one of the following: a portable desk, a mobile phone, a monitor, a fan, a light source, a microphone, a sound system, one or more cameras, and a communication device but is silent on whether or not the chair has a shock absorber disposed adjacently to the sitting portion, or the backrest portion, or both, the shock absorber being operable to absorb and damp shock impulses from the object being supported on the sitting portion and the backrest portion

    PNG
    media_image2.png
    215
    214
    media_image2.png
    Greyscale

However, Czumaj-Bront teaches a shock absorber disposed adjacently to sitting portion (see the specification at column 6, lines 24-26 where it reads “The chair portion 20, 120 may also rotate to the right or left and has a soft sit cylinder to cushion the placement of the user as the user initially sits on the sitting surface 24, 124.”).  It is well known in the art that such a “soft cylinder” could be a spring coil or gas lifted. It would have been obvious and well within the level of ordinary skill in the art to modify the chair, as taught by Boenigk et al, to include a shock absorber, as taught by Czumaj-Bront to cushion or reduce any forces to which a person or an object on the chair is subjected.
As for claim 3, Boenigk et al teaches the chair further comprises a wheel portion to enable mobility (see annotated Fig. 4 above).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Boenigk et al (U.S. Patent No. 8,955,905 B2) in view of Czumaj-Bront (U.S. Patent No. 9,986,837 B2), as applied to claim 1 above, and further in view of Le et al (U.S. Patent Application Publication No. 2009/0230737 A1).
Boenigk et al in view of Czumaj-Bront teaches the structure substantially as claimed  but does not teach a decoration is assembled on the chair.

    PNG
    media_image3.png
    214
    184
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    213
    229
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    219
    172
    media_image5.png
    Greyscale

However, Le et al teaches the concept of a decoration is assembled on the chair, the decoration including characters that have ears among other features or characteristics.  Such a decoration is nothing more than a design choice that lacks any patentable weight since it is a feature that deals with aesthetics and not the functionality of the chair.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Boenigk et al (U.S. Patent No. 8,955,905 B2) in view of Czumaj-Bront (U.S. Patent No. 9,986,837 B2), as applied to claim 1 above, and  further in view of Raheman et al (U.S. Patent Application publication No. 2014/0306995 A1)
Boenigk et al in view of Czumaj-Bront teaches the structure substantially as claimed  but does not teach a camera facing the object to capture the image.

    PNG
    media_image6.png
    216
    243
    media_image6.png
    Greyscale

However, Raheman et al  teach a camera that faces an object to capture an image in a chroma key method (See paragraph [0039] where it reads “Component 202 provides a means for visualization and capture of real time view of one or more target objects, or human subjects, or pets, by an image-capturing device such as a video camera).  

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Boenigk et al (U.S. Patent No. 8,955,905 B2) in view of Czumaj-Bront (U.S. Patent No. 9,986,837 B2), as applied to claim 1 above, and further in view of Scott (U.S. Patent No. 5,573,301).
Boenigk et al in view of Czumaj-Bront teaches the structure substantially as claimed but does not teach that the accessory retention arms retain a left table and/or a right table.

    PNG
    media_image7.png
    243
    229
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    200
    141
    media_image8.png
    Greyscale

	However, Scott teaches the concept of accessory retention arms retain a left table and/or a right table; wherein the left table and right table are connected through their edges fitting to each other (See Figures 4a-5e above); and wherein the left table and right table are connected by a fastener 27, 35, 47, 55,59 (See Figures 1 and 4a-5e).  It would have been obvious and well within the level of ordinary skill in the art to modify the chair, as taught by Boenigk et al in view of Czumaj-Bront, to teach a left table and a right table, as taught by Scott, since the left table and right table would provide a table that  fits various sizes of chairs and can be adjusted to various positions relative to the person sitting in the chair. Also, it is desired to have such a table that allows for easy access for the person to be seated in the chair and/or getting up from the chair. 

Claims 10 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over DE LA FUENTE SANCHEZ (U.S. Patent Application Publication No 2014/0290879 A1) in view of Czumaj-Bront (U.S. Patent No. 9,986,837 B2)., Boenigk et al (U.S. Patent No. 8,955,905 B2), Raheman et al  (U.S. Patent Application publication No. 2014/0306995 A1).

    PNG
    media_image9.png
    281
    227
    media_image9.png
    Greyscale

	DE LA FUENTE SANCHEZ teaches the structure substantially as claimed including an assembly for chair and chroma key photography backdrop, the assembly comprising: a chair defined by a sitting portion and a backrest portion, the chair being sized and dimensioned to provide support for an object; a shock absorber disposed adjacently to the sitting portion, or the backrest portion, or both, the shock absorber being operable to absorb and damp shock impulses from the object being supported on the sitting portion and the backrest portion and a chroma key panel 20 deployable from the backrest portion of the chair; wherein the chroma key panel slidably deploys and retracts into a housing.  DE LA FUENTE SANCHEZ is silent as to whether or not it includes a shock absorber disposed adjacently to the sitting portion, or the backrest portion, or both, the shock absorber being operable to absorb and damp shock impulses from the object being supported on the sitting portion and the backrest portion.  DE LA FUENTE SANCHEZ does not teach  at least one accessory retention arms being fixed under the bottom of the sitting portion of the chair and is silent on whether or not it includes cameras that layer the image of the object in the chair and a video image together or separately based on the chroma range, whereby the captured image of the object is separated from the image of the chroma key panel, whereby a virtual image or video replaces the solid color background of the chroma key panel, such that the object appears to be in front of the virtual image or video.
However, Czumaj-Bront teaches a shock absorber disposed adjacently to sitting portion (see the specification at column 6, lines 24-26 where it reads “The chair portion 20, 120 may also rotate to the right or left and has a soft sit cylinder to cushion the placement of the user as the user initially sits on the sitting surface 24, 124.”).  It is well known in the art that such a “soft cylinder” could be a spring coil or gas lifted. It would have been obvious and well within the level of ordinary skill in the art to modify the chair, as taught by Boenigk et al, to include a shock absorber, as taught by Czumaj-Bront to cushion or reduce any forces to which a person or an object on the chair is subjected (see 103 rejection above).
Boenigk et al teach a chair for broadcasting or video conference, the chair comprising: a sitting portion 20 and a backrest portion (see annotated Fig. 4 above), the chair being sized and dimensioned to provide support for an object; and at least one accessory retention arm 200 being fixed under the bottom of the sitting portion of the chair, the accessory retention arms comprising sidewalls that form a cavity 370, the cavity being sized and dimensioned to retain at least one of the following: a portable desk, a mobile phone, a monitor, a fan, a light source, a microphone, a sound system, one or more cameras, and a communication device. As for claim 16, Boenigk et al teaches the chair further comprises a wheel portion to enable mobility (see annotated Fig. 4 above).


    PNG
    media_image6.png
    216
    243
    media_image6.png
    Greyscale

Raheman et al  teach the concept of cameras that are capable of layering the image of the object in the chair and a video image together or separately based on the chroma range, whereby the captured image of the object is separated from the image of the chroma key panel, whereby a virtual image or video replaces the solid color background of the chroma key panel, such that the object appears to be in front of the virtual image or video.

Claims 11-14 and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636